Citation Nr: 1600732	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to an initial rating in excess of 10 percent for a seizure disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for coronary artery disease and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the award of service connection, the Veteran's seizure disorder has not resulted in at least 1 major seizure in a 2 year period or at least 2 minor seizures in a six month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a seizure disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran has also been afforded VA examinations in June 2011 and March 2014, the reports of which are adequate for rating purposes, as they include consideration of the Veteran's pertinent medical history and findings responsive to the applicable rating criteria.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.321(a), 4.1 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's seizure disorder been symptomatic.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2015).

In order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121 (2015).

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for an initial rating in excess of 10 percent for the Veteran's seizure disorder are not met.  As noted above, in order for a rating in excess of 10 percent to be assigned, the evidence must show that the Veteran experienced 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months. 

Considering all of the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted, as there is no competent and credible documentation of a seizure, major or minor, during the appeal period or for many years prior.  The Veteran has had two VA examinations.  At the time of the June 2011 VA examination, the Veteran indicated that he had not had any recurrence of seizures since being taken off of medications year prior, but then endorsed minor seizure activity "sometimes."  Following neurological examination, the examiner noted no major seizure activity in the last several years.  At the time of the March 2014 VA examination, the Veteran reported he was not under the care of a neurologist, and had not had any neurological events since stopping medications around age 24 or 25, which would have been approximately 45 years ago.  Upon examination, there were no findings attributable to a seizure disorder, and major and minor seizures and epilepsy were not endorsed.  An electroencephalography (EEG) study was normal.  The examiner indicated the Veteran had not had any events for the past several years.  

The above-cited evidence does not show that the Veteran's seizure disorder has resulted in at least 1 major seizure in 2 years or at least 2 minor seizures in six months.  The Veteran's reference to occasional minor seizure activity in June 2011 conflicts with his more recent statement of no seizure activity for decades during the March 2014 examination and is therefore not credible.  There is no other favorable evidence of record.  Under these circumstances, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a seizure disorder.  38 C.F.R. § 4.124a , Diagnostic Code 8911.

Additionally, as the Veteran's seizure disorder has been asymptomatic for many years, there is nothing exceptional or unusual about the Veteran's seizure disability to warrant referral for an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for a seizure disorder is denied.


REMAND

The Veteran claims service connection for prostate cancer as a residual of exposure to contaminated water while he was stationed at Camp Lejeune, North Carolina during service.  In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.  at p. 6.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune. Prostate cancer is not one of the named diseases, but other genitourinary cancers are.  While the named diseases do not warrant presumptive service connection, service connection can be established with proof of actual direct causation.

The Board notes that the Veteran's service personnel records have not been associated with the claims file.  Such must be accomplished on remand to determine the exact dates of the Veteran's duty at Camp Lejeune.

Additionally, the AOJ should obtain an additional medical opinion concerning the etiology of the Veteran's prostate cancer.  The March 2014 VA opinion of record indicates that the Veteran's risk factor for prostate cancer approaches the general population and is not attributable to contaminated water at Camp Lejeune.  However, an article from the US Department of Health and Human Services (HHS), submitted by the Veteran in October 2014 suggests otherwise.  The conclusion of the article was that the study found Camp Lejeune civilian workers to be at an increased cause of death due to, among other disabilities, prostate cancer; consistent with a recent Agency for Toxic Substances and Disease Registry (ATSDR) study indicating that Marine and Navy personnel at Camp Lejeune were more likely to die from prostate cancer.  Thus, the Board finds that the file should again be reviewed by a Camp Lejeune specialist, with consideration of the recent ATSDR study and the HHS study.

Concerning the Veteran's claim for service connection for coronary artery disease, the March 2014 VA opinion additionally indicates that such disability is not related to Camp Lejeune water.  However, the Veteran's service treatment records indicate that in March 1964 and in June 1964, the Veteran complained of heart problems; with the June 1964 noting, rule out cardiac abnormality.  Thus, on remand, the Board finds that a medical opinion should be obtained addressing these pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Furnish the Veteran's claims file to an appropriate specialist for an opinion as to whether the Veteran's prostate cancer is related to contaminated water exposure at Camp Lejeune. 
After reviewing the claims file, the examiner should opine as to whether the Veteran's prostate cancer is at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to contaminated water at Camp Lejeune during his period of service.  In so opining, the examiner should specifically address the medical research and literature submitted by the Veteran in October 2014.  

An explanation for any opinion expressed must be provided, which explanation should refer to research done regarding diseases that have been identified as likely resulting from the Camp Lejeune water exposure.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then refer the claims file to an appropriate examination for an opinion as to the etiology of any currently present heart disease.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  No examination of the Veteran is necessary, unless the examiner determines otherwise.

Based upon a review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's heart disease is etiologically related service, to include documented complaints of heart problems therein.

The examiner should set forth the complete rationale for any opinion.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


